It is fully recognized in this jurisdiction that a corporation may be held liable "for the willful as well as negligent torts of their agents, and that the principle, in proper instances, may be extended to actions for slander where the defamatory words are uttered by the express authority of the company, or within the course and scope of the agent's employment."Cotton v. Fisheries Products Co., 177 N.C. 56-59, citing Cooper v. R. R.,170 N.C. 490; Jackson v. Tel. Co., 139 N.C. 347, and other cases.
As said in that opinion, however, owing to the facility and thoughtless way that such words are not infrequently used by employees, they should not, perhaps, be imported to the company as readily as in more deliberate circumstances; that is, they should not be so readily considered as being within the scope of the agent's employment. This suggested limitation on the more general principle is approved with us in the case of Sawyer v. R.R., 142 N.C. 1, where a superintendent, after refusing to employ an applicant for work, proceeded, after such refusal, *Page 577 
to abuse and defame the plaintiff, and in holding that the defamatory words could not be fairly considered as within the scope of the superintendent's official duties, the Court quoted from Wood on Master and Servant, sec. 279, as follows:                            (538)
"The question usually presented is whether, as a matter of fact or of law, the injury was received under such circumstances that, under the employment, the master can be said to have authorized the act; for if he did not, either in fact or in law, he cannot be made chargeable for its consequences, because, not having been done under authority from him, express or implied, it can in no sense be said to be his act, and the maxim previously referred to does not apply. The test of liability in all cases depends upon the question whether the injury was committed by the authority of the master expressly conferred or fairly implied from the nature of the employment and the duties incident to it."
In our opinion this case, and the principle it illustrates, are in full support of his Honor's decision in setting the verdict against defendant aside on the issues as to slander, for here, more than in that case, the slanderous words could in no sense be considered as within the scope of the agent's employment. On the contrary, the facts in evidence show that the discharge of plaintiff was a closed incident so far as Haynie's official duties were concerned, and the husband had gone to him seeking an explanation, and Haynie, in answer to his inquiry, said, "You come to me like a man and ask me why I discharged her, and I am going to tell you." This was clearly a conversation between the two individuals as to an event that had passed, and, as stated, could in no sense be considered as within the course and scope of Haynie's employment, or as an utterance by authority of the company, either express or implied.
We find no error in either appeal, and the entire judgment, as entered by his Honor, is affirmed.
No error.
Cited: Beck v. Wilkins-Ricks Co., 186 N.C. 214; Hunsucker v. Corbitt,187 N.C. 503; Bobbitt v. Land Co., 191 N.C. 328; Bank v. Sklut,198 N.C. 593; Lamm v. Charles Stores Co., 201 N.C. 137, 138; Stott v.Sears, Roebuck  Co., 205 N.C. 524; White v. Johnson  Sons, 205 N.C. 775;Snow v. DeButts, 212 N.C. 126; Lochner v. Sales Service, 232 N.C. 75. *Page 578